Citation Nr: 1431476	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-48 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970.  His military service includes service in the Republic of Vietnam.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri, VA Regional Office (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.

In May 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Following this development, the claim was readjudicated by the AOJ and the prior denial of VA compensation for bilateral hearing loss and tinnitus was confirmed in a November 2012 supplemental statement of the case.  Thereafter, the case was recertified and returned to the Board in November 2012 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated in service or within one year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss is related to his active military service, to include in-service noise exposure.  

2.  Tinnitus was not demonstrated in service; and the preponderance of the evidence fails to establish that the Veteran's diagnosed tinnitus is related to his active military service, to include in-service noise exposure.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss and tinnitus was filed in February 2009, and a VCAA notice letter addressing this matter was dispatched to the Veteran in March 2009, prior to the initial adjudication of this claim in the June 2009 rating decision now on appeal.  The March 2009 letter addressed the issues on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss and tinnitus, the Board finds that the Veteran's relevant service and post-service medical records from VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have indicated in correspondence dated in November 2012 that there was no further outstanding evidence to submit in support of the claims on appeal.   The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent a VA audiological examination in April 2009.  However, the nexus opinion obtained from this examination was not accompanied by an adequate discussion of the facts and a supportive rationale and was thus of limited usefulness for VA adjudication purposes.  To rectify this evidentiary defect, the Board remanded the case in May 2012 so that the AOJ could schedule the Veteran for another audiological examination and nexus opinion that would correct the deficits with the prior nexus opinion.  The requested examination was performed in June 2012.  

The June 2012 VA audiological examination provided valid audiometric data for the examining clinician to provide a nexus opinion, based on an examination and interview of the Veteran (to include his claimed history of hearing loss and tinnitus since service) and a review of his pertinent clinical history.  The Board notes that in a February 2014 brief on appeal, the Veteran's representative contended that the June 2012 nexus opinion remained inadequate for rating purposes because it was not supported by adequate discussion and a rationale.  While noting this argument, the Board has reviewed the text of the nexus opinion and finds that it sufficiently discussed the pertinent facts of the case and that rationale presented in support of the clinician's opinion, while brief, is nevertheless adequate.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claims at issue.  The June 2012 VA audiological examination is adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that this examination substantially complies with the instructions of the May 2012 Board remand and therefore another remand for additional corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II.  Factual background and analysis: Entitlement to service connection for bilateral hearing loss and tinnitus.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for each is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's DD-214 shows that his military occupational specialty was as a supply specialist with overseas service in the Republic of Vietnam.  He has provided written testimony of having an in-service history of exposure to the noise of aircraft engines while stationed at an aviation dispensary and the noise of heavy motorized vehicles (i.e., transport trucks) as a supply specialist.  He also reported that he was occasionally exposed to the noise of incoming enemy fire while stationed in Vietnam.  The Veteran asserts, in essence, that his current bilateral hearing loss and tinnitus are etiologically related to his in-service exposure to this alleged acoustic trauma.  He stated that he first perceived hearing loss and ringing in his ears during service, which then persisted and continued to the present day.  The Veteran is deemed competent to report experiencing self-perceivable tinnitus symptoms and decreased hearing during service and continuity of these symptoms since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The April 2009 and June 2012 VA audiological examination reports establish that the Veteran has auditory thresholds at or above 40 decibels at 3000 and 4000 Hertz in each ear, which meets the aforementioned criteria.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on enlistment examination in June 1967.  He denied having any history of hearing loss or ear trouble on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently in use, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
0
LEFT
15
5
15
N/A
10

Thereafter, the record shows no treatment for complaints of hearing loss or tinnitus symptoms in either ear for the entirety of the Veteran's active service.

On service separation examination in March 1970, the Veteran's ears and tympanic membranes were clinically normal.  A medical history questionnaire accompanying this report was left blank and unfilled, except for the Veteran's signature and the examining clinician's remarks.  No hearing loss or tinnitus was mentioned.  Audiological evaluation revealed pure tone thresholds, in decibels, under current ISO standards, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
5
LEFT
0
0
10
N/A
0
  
In a June 1970 statement that was signed on the date of his service separation, the Veteran affirmed that there had been no change in the state of his medical condition since the March 1970 examination.

The Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in February 2009, nearly 40 years after his discharge from active duty in June 1970.  As previously discussed, he related a history of exposure to vehicle and aircraft engines and incoming enemy fire in service, with onset of bilateral hearing loss and tinnitus symptoms in service with continuity of symptomatology thereafter.   

VA audiological evaluation in April 2009 shows that the Veteran denied having tinnitus and reported that he was a lifelong recreational hunter and was employed post-service as a machine operator in a noisy steel mill for over 30 years.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
45
40
LEFT
10
15
50
65
55

The examining clinician diagnosed the Veteran with bilateral sensorineural hearing loss.  The clinician reviewed the Veteran's clinical history, noting the claimant's account of exposure to explosions in service.  He opined that the Veteran's current bilateral sensorineural hearing loss was not likely related to military service as his audiometric evaluation on separation from active duty revealed normal hearing.  No useful clinical rationale was presented in this opinion and so the Board ordered a new examination and opinion on remand in May 2012.

The report of a June 2012 VA audiometric examination shows that the Veteran's claims file was reviewed in conjunction with the examination, thereby incorporating the aforementioned clinical history and findings.  The examining clinician diagnosed the Veteran with bilateral sensorineural hearing loss which, in his opinion, was less likely than not caused by or the result of an event in military service.  His clinical rationale was that the Veteran's hearing acuity tested well within normal limits at the time of his separation examination from active duty, and that there was no significant decrease in hearing as compared with his audiometric examination at the time of his entrance examination, such that there was no threshold shift demonstrated that would indicate that his in-service noise exposure had an adverse impact on his hearing acuity.  Furthermore, the opining clinician noted that there were no complaints of hearing loss presented in the Veteran's service treatment records.  The clinician cited to current audiological research, which he stated does not support the concept of delayed onset of hearing loss due to noise exposure.  

With regard to the Veteran's tinnitus, the clinician opined that it was less likely than not (i.e., less than a 50 percent probability) that the Veteran's tinnitus was associated with his bilateral sensorineural hearing loss as the two syndromes could occur together or separately, but neither one caused the other.  The examiner further opined that it was less likely than not (i.e., less than a 50 percent probability) that the Veteran's tinnitus was caused by, or was the result of his in-service noise exposure because tinnitus complaints were not indicated in his service medical records and in his prior examination of April 2009, he expressly denied having tinnitus, but at this examination he claimed a history of tinnitus for many years with no indication of its etiology.  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  There is no clinical evidence objectively demonstrating a diagnosis of tinnitus or sensorineural hearing loss in either ear during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in June 1970, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  Although the Veteran states that he perceived the onset of his bilateral hearing loss in service, his testimony as a non-clinician does not objectively demonstrate that his hearing loss actually met the criteria for a hearing disability under 38 C.F.R. § 3.385, nor that it was disabling to a compensable degree under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013) within the first year after he separated from service, such that service connection for hearing loss could be presumed to have been incurred in active duty.  

In any case, the Board finds that the Veteran's statements regarding his reported onset of hearing loss and tinnitus in service are not credible as they are contradicted by the clinical evidence contemporaneous with his separation from service, which show that at the time of his service separation medical examination in March 1970, his ears, nose, throat, and hearing acuity were clinically normal on objective evaluation and that he did not indicate that he had any history of hearing loss or ear trouble (which would encompass tinnitus symptoms, if such were present).  At this point, the Board notes that the Veteran had left his medical history questionnaire blank, albeit signed with his signature, thereby indicating that he reviewed and acknowledged the questionnaire.  The medical history questionnaire was reviewed and signed by an examining service clinician, who also did not note the presence of any audiological disorder affecting the Veteran, such as impaired hearing or tinnitus.  Thusly, the Board concludes as a factual matter that the Veteran had no history of hearing loss or tinnitus, given his election to leave the questionnaire blank instead of taking the opportunity to actively state, either negatively or affirmatively, that he had a history of the conditions described, and the absence of any notation of hearing loss or tinnitus by the co-signing clinical examiner in service.  The Veteran furthermore had reaffirmed that he had no changes in his medical condition since the March 1970 examination, as reported above in a signed affidavit on the date of his actual discharge from active duty in June 1970.  Given the non-credibility of the Veteran's statements regarding his history of onset in service of hearing loss and continuity thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The April 2009 VA audiological examination determined that there was no nexus between the Veteran's current bilateral sensorineural hearing loss and service, albeit only as a conclusory opinion unsupported by a rationale.  The April 2009 report is noteworthy, however, for showing that the Veteran reported a post-service history of significant intercurrent noise exposure from being a long-time recreational hunter and from working for over 30 years as a machinist in a noisy steel mill.  The subsequent negative nexus opinions presented in the June 2012 VA clinician's report are predicated on the rationale that the absence of any demonstrated threshold shift in hearing acuity on objective audiometric testing in service indicated that the any noise exposure the Veteran may have experienced in service did not have an actual disabling impact on his hearing, thereby severing any link between his current hearing loss disability with his period of active duty.  The VA clinician found no link between the Veteran's tinnitus and his service, as the tinnitus was not indicated in the medical records contemporaneous with service and, furthermore, because the chronicity of the Veteran's tinnitus with his period of service was severed by his affirmative report during the June 2009 VA audiological examination that he did not have tinnitus symptoms at the time.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss and tinnitus must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his hearing loss and tinnitus to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service occupation was as a supply specialist and that his post-service career was in industrial manufacturing and the records do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's hearing loss and tinnitus and the objective level of impairment associated with his hearing loss (as defined by the applicable rating schedule) at time of its reported onset falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his audiological disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose audiological disorders or internal diseases of the nervous system).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


